Fisheb, J.,
delivered the opinion of the court.
The plaintiff below brought this suit in the Circuit Court of Adams County, to recover the amount of a promissory note, made *439by one Warner, as principal, and by the plaintiff in error, as secu-'-rity.
The note is dated the 2nd of January, 1852, and payable six months after date. The defence set up in the court below, by the plaintiff in error, was, that he was but the security of Warner, on the note; that after the note became due, the creditor, without the knowledge or consent of the security, extended the time of payment to the principal, in consideration of his paying to the creditor interest in advance, for such enlarged time of payment.
It is admitted that this was a sufficient consideration to uphold the contract, if it was in fact made; but the contract itself being denied, the only question was, whether the time, upon the consideration stated, had been given. The defendant, as his most important item of evidence, read to the jury the following indorsement upon the note, to wit:—
“ Six months further time is given on the within note, and the interest paid to January 3rd, 1853.
(Signed) “Johk M. Folices.” ■
The fair construction of this language, renders it certain that the indorsement must have been made on the note long before the 2nd of January, 1852, because it speaks of matters which had already transpired: “ Six months further time is given, and interest ‘is’ paid to January, 1853.” If it were otherwise, the indorsement would have been, that the six months’ time had been given, and the interest had been paid. The language, when fairly construed, proves both an extension of time and an advance payment of interest, for such extension. If the indorsement be untrue, in this respect, it devolves on the plaintiff, who made it on the note, to explain or disprove it. The security, until so explained or disproved, has a right to treat it as evidence of the contract between the plaintiff and principal debtor. Aside from this construction of the indorsement, the plaintiff’s letter, of the 24th of March, 1853, shows that the time of payment was enlarged six months; and this must have been done before January, 1853, as the time had already expired before the date of the letter. The indorsement on the note, must be considered as evidence of the contract *440to extend the time, as well as of the consideration; and so considering it, and the plaintiff failing to explain it, we are of opinion that the jury found against the weight of evidence, and that a new trial ought to have been granted.
Judgment reversed, new trial granted, and cause remanded.